DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
3.	Claims 1-20 remain pending and are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. Regarding Applicant’s assertion that: “Claim 1, as currently amended, recites “building a nominal global model based on ... a plurality of relationships between the plurality of turbines present in the windmill farm by statistical techniques during a fault-free time period” and “identifying a cluster of turbines ... based on the nominal global model.” Nothing in the alleged prior art teaches these limitations.”, and that: “… nothing in Lapira teaches identifying a cluster of turbines based on a nominal global model built by statistical techniques during a fault-free time period.”, the Examiner respectfully disagrees and notes that Lapira clearly provides for building the model in which similarity between the turbines are taken into consideration (see para 05-07, 29-30, distribution of the wind turbines into peer-cluster such that the wind turbines within each of the peer-clusters have similar environmental conditions; at para 05-06, Lapira goes on to state that the distribution of the wind turbines into peer-clusters is done such that the wind turbines within each of the peer-clusters have similar environmental conditions amount to the relation between the plurality of wind turbines present in the windmill farm prior to any fault, see further para 29-30, and 50 which provides for demonstrating how neural network could be used for fault detection i.e. after all the turbines have been distributed, and identification of the least low performing wind turbine and remaining portion of the wind turbines within one of the peer-cluster, see further para 29-31), and that the combination of the cited references clearly render obvious the limitations as claimed.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-10, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lapira et al. (USPG_PUB No. 2013/0073223), in view of Paul Happy (WO 2009/016020).
	6.1	In considering claims 1, 14, 18, Lapira et al. teaches a method for monitoring turbines of a windmill farm, comprising the following steps: 
collecting a global nominal dataset from a plurality of turbines of a windmill farm during a fault free reference period (see para 19 data provided by the sensors for external monitoring; the data collected in normal conditions i.e fault free datasets may be used as baseline input data to train the model, para 42, para 07, each turbine is equipped with respective monitoring sensors located proximate to the each of the wind turbines, para 25, the environmental sensors 220 may measure characteristics of the environment surrounding the wind turbines 210, including, but not limited to, wind speed, wind direction, ambient temperature, barometric pressure, humidity, or a combination thereof.  The performance sensors 230 may include sensors that measure the electrical power generated by the wind turbines 210. The component sensors 240 may measure status of the components of the wind turbines 210, and may include, but are not limited to, blade pitch measurement, blade yaw measurement, accelerometers, tachometers, thermocouples, oil pressure sensors, oil temperature sensors, or oil degradation sensor. Component sensors 240 that measure status of the components of the gearbox 218 may be classified as gearbox sensors); building a nominal global model based on the global nominal dataset and a plurality of relationships between the plurality of turbines present in the windmill farm by statistical techniques during a fault-free time period (see fig.1, 4-5, grouping of wind turbines and peer-clustering based on similarities of the wind turbines, para 29-31, at para 05-06, Lapira goes on to state that the distribution of the wind turbines into peer-clusters is done such that the wind turbines within each of the peer-clusters have similar environmental conditions amount to the relation between the plurality of wind turbines present in the windmill farm prior to any fault, see further para 29-30, and 50 which provides for demonstrating how neural network could be used for fault detection i.e. after all the turbines have been distributed ); identifying a cluster of turbines from the plurality of turbines based on the nominal global model (see fig.5 (516) peer-cluster identification, para 05-06, further provide for the identification of low performing wind turbine and remaining portion of the wind turbines within one of the peer-cluster, see further para 29-31); building a nominal local model for the cluster of turbines based on a subset of the global nominal dataset comprising data collected from the cluster of turbines (as depicted in fig.4, a plurality of wind turbines may be arranged to form a wind farm 200, and that said may also be build based performance data, as taught by Lapira, see further para 56 model construction, and see para 05-07, 29-30, distribution of the wind turbines into peer-cluster such that the wind turbines within each of the peer-clusters have similar environmental conditions. The computed value is normalized between 0 and 1, where the lower CV represents a larger distance between the two distributions and lower health status, or a degraded equipment performance condition, para 47. Para 07, each turbine is equipped with respective monitoring sensors located proximate to the each of the wind turbines, para 25, the environmental sensors 220 may measure characteristics of the environment surrounding the wind turbines 210, including, but not limited to, wind speed, wind direction, ambient temperature, barometric pressure, humidity, or a combination thereof.  The performance sensors 230 may include sensors that measure the electrical power generated by the wind turbines 210. The component sensors 240 may measure status of the components of the wind turbines 210, and may include, but are not limited to, blade pitch measurement, blade yaw measurement, accelerometers, tachometers, thermocouples, oil pressure sensors, oil temperature sensors, or oil degradation sensor. Component sensors 240 that measure status of the components of the gearbox 218 may be classified as gearbox sensors); collecting a test dataset from the cluster of turbines (comparison is made to obtain a performance metric use as data herein to cluster the wind turbines “peer-cluster” based on high and low performance turbines, para 29-33); deriving a nonconformity index for each turbine of the cluster of turbines that measure conformity index between the test dataset and the nominal local model (para 30-33, nonconformities can be obtained by comparing the performance metrics and clustering is than performed based on the data); and identifying a first turbine of the cluster of turbines as critical when the nonconformity index for the turbine of the cluster of turbines exceeds a given limit (see para 05, further provide for the identification of low performing wind turbine and remaining portion of the wind turbines within one of the peer-cluster, para 33, the comparison of the component performance metrics may allow the step of compute health estimate 574, which may provide an analytical tool to monitor and evaluate the energy generation performance of each of the wind turbines 210 and calculate a probability of defect of a component, a low value assigned to health assessment may indicate that maintenance is due, para 36). Lapira et al. further teaches the steps of: iteratively refining the nominal local model (para 41-43, 46, iterative process), each iteration comprising: identifying an outlier turbine of the cluster of turbines as being an outlier based on results obtained from the nominal local model (para 31-34 peer-to-peer comparison to identify low and best performing turbines, nonconformities can be obtained by comparing the performance metrics and clustering is than performed based on the data); removing the outlier turbine from the cluster of turbines (para 31-34, low performing turbines may be identified and removed for maintenance purposes); removing data collected from the outlier turbine from the subset of the global nominal dataset (para 31-34, low performing turbines may be identified and removed for maintenance purposes); of claims 14, 18; Lapira et al. appears to provide for grouping turbines based on similarity metrics in which unmatched turbines may be excluded and would be understood by a person of skilled in the art. 
Nonetheless, Happy teaches a wind turbine monitoring system (see title), that includes and rebuilding the nominal local model based on the subset of the global nominal dataset after removing data collected from the outlier turbine from the subset of the global nominal dataset (Happy page 7, once the comparison is made, the turbines are grouped based on data similarities .i.e. rebuilding the model to removed unmatched model data i.e, any unmatched turbines data are excluded and placed with other groupings).   
Lapira et al. and Happy are analogous art because they are from the same field of endeavor and that the model analyzes by Happy is similar to that of Lapira et al. Therefore, it 
6.2	As per claim 2, the combined teachings of Lapira et al. and Happy teach that wherein the nominal local model is based on Principal Component Analysis, Linear Discriminant Analysis, Support Vector Machines, or artificial intelligence techniques (see Lapira et al. para [0035] Data from the environmental sensors 220, the performance sensors 230, and the component sensors 240 may be processed by the electronic control unit 108 using a variety of commonly available methods.  The signals from the sensors may be processed using a time domain analysis, a frequency domain analysis, a time-frequency analysis, a wavelet/wavelet packet analysis, a principal component analysis, and the like, see further para 48). 
6.3	With regards to claims 3, 17, the combined teachings of Lapira et al. and Happy teach the step of: refining the nominal local model during one or more  iteration, each iteration (see Lapira et al. para 41-43, 46, iterative process) comprising: identifying one or more turbines of the cluster of turbines as outliers and rebuilding the nominal local model without data collected from the one or more turbines of the cluster of turbines identified as outliers (see Happy page 7, comparison is made to identify the one or more turbines of the cluster of turbines and the turbines are grouped based on similarities .i.e. unmatched turbines may be removed and the model may be rebuild without the removed turbines, see further Lapira et al. para 29-31). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Happy with that of Lapira et al. because Happy 
6.4	As per claim 4, the combined teachings of Lapira et al. and Happy teach that wherein data collected from the one or more turbines of the cluster of turbines identified as outliers is removed from the subset of the global nominal dataset during each iteration (see Happy page 7, once the comparison is made, the turbines are grouped based on data similarities .i.e. any unmatched turbines data are excluded and placed with other groupings which maybe the local model, see further Lapira et al. para 29-31). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Happy with that of Lapira et al. because Happy teaches a system and method that is more reliable in the sense that potential failures may be more precisely predicted (see page 1 lines 34-37).
6.5	With regards to claims 5, 20, the combined teachings of Lapira et al. and Happy teach that wherein the global nominal dataset comprises data for each turbine of the plurality of turbines comprising electrical measurements, temperature measurements, motional measurements, or ambient condition measurements (see Lapira et al. para 25, the environmental sensors 220 may measure characteristics of the environment surrounding the wind turbines 210, including, but not limited to, wind speed, wind direction, ambient temperature, barometric pressure, humidity, or a combination thereof.  The performance sensors 230 may include sensors that measure the electrical power generated by the wind turbines 210. The component sensors 240 may measure status of the components of the wind turbines 210, and may include, but are not limited to, blade pitch measurement, blade yaw measurement, accelerometers, tachometers, thermocouples, oil pressure sensors, oil temperature sensors, or oil degradation sensor. Component sensors 240 that measure status of the components of the gearbox 218 may be classified as gearbox sensors, see further para 27). 
6.6	Regarding claim 6, the combined teachings of Lapira et al. and Happy teach that wherein the global nominal dataset comprises data about a type of each turbine of the plurality of turbines or a spatial proximity of each turbine of the plurality of turbines to each other turbine of the plurality of turbines (see Lapira et al. para 21, Each of the wind turbines 210 are provided with environmental sensors 220, performance sensors 230, and component sensors 240 arranged along the wind turbines 210 or in close proximity to the wind turbines 210).
6.7	With regards to claims 7, 15, the combined teachings of Lapira et al. and Happy teach that wherein each of the global nominal dataset and the dataset comprises a three mode dataset comprising several process variables (index J) of several turbines (index I) along several time samples (index K) (see Lapira para 53-54, multi-dimensional vector associated with dataset of the wind turbines, see further see Happy fig.5). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Happy with that of Lapira et al. because Happy teaches a system and method that is more reliable in the sense that potential failures may be more precisely predicted (see page 1 lines 34-37).
6.8	As per claims 8, 16, 19, the combined teachings of Lapira et al. and Happy teach that wherein the global nominal dataset or the test dataset are collected at least predominantly by a SCADA system (see Lapira et al. fig.1 (300), para 19, 21 SCADA system 300). 
6.9	With regards to claim 9, the combined teachings of Lapira et al. and Happy teach the computing device with a respective software program module running on the computing device configured to automatically perform the method (see Lapira et al. fig.1, para 20-21). 
see Lapira et al. fig. 5, para 50, also Happy page 9 lines 9-10). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Happy with that of Lapira et al. because Happy teaches a system and method that is more reliable in the sense that potential failures may be more precisely predicted (see page 1 lines 34-37).
6.11	Regarding claim 12, the combined teachings of Lapira et al. and Happy teach that wherein the artificial intelligence techniques comprise a neural network (see para 48-50). 
6.12	As per claim 13, the combined teachings of Lapira et al. and Happy teach that wherein the electrical measurements comprise generated electrical power measurements, voltage measurements, current measurements, or power factor measurements, wherein the temperature measurements comprise nacelle temperature measurements or electrical generator temperature measurements, wherein the motional measurements comprise blade speed measurements, or electrical generator speed, or wherein the ambient-condition measurements comprise wind direction measurements, wind speed measurements, or ambient temperature measurements (see Lapari para 25, the environmental sensors 220 may measure characteristics of the environment surrounding the wind turbines 210, including, but not limited to, wind speed, wind direction, ambient temperature, barometric pressure, humidity, or a combination thereof).
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lapira et al. (USPG_PUB No. 2013/0073223), in view of Paul Happy (WO 2009/016020), further in view of Boardman et al. (USPG_PUB No. 2012/0316689).
. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	8.1	Kim et al. teaches (A Three Dimensional Clustering in Wind Farms with
Storage for Reliability Analysis, 6 pages (2013)).
9.	Claims 1-20 are rejected and THIS ACTION IS Non-FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        June 2, 2021